﻿Mr. President, all of us in Ecuador feel profound friendship and great admiration for your country. I should like to express these feelings as I hail you on your election to the presidency of the General Assembly at its current session and to wish you every success.
Today, as in the past, the world needs to strengthen the United Nations. Today, more than in the past, the international community must be governed by the postulates enshrined in the Charter and must build a new era of peace, security, development and democracy.
Ecuador wishes to bear witness once again to its faith in the United Nations and to its abiding and renewed dedication to all the principles of international law and justice which the Organisation has been strengthening. Those very same principles are embodied in the political Constitution of my country and guide the foreign policy of ray Government.
Our tribute to the United Nations is a recognition of its noble spirit and of the constructive work it has steadfastly been carrying out, which gives expression to the world's hopes for a better future. 
The world we seek will have to strengthen world-wide solidarity and create the necessary framework for fruitful fellowship and co-operation at the international level. It will also have to respect the essential values of the human being. The so-called social contract, the formation of groups and societies, the very make-up of a State and of international organisations have a fundamental purpose, which is their rationale. That purpose is nothing more or less than facilitating solutions to common problems and making it possible to meet the legitimate aspirations of human beings. The recognition of the rights and obligations proper to a society thus conceived is the underpinning of democracy.
Day after day the world is growing more interdependent, and it will have to develop greater solidarity. Solidarity is becoming manifest as a sine qua non for our common essence as human beings. We inhabit the same planet. Our future destiny is the sane. As a Roman sage put it, we are human, and nothing human can be alien to us.
Since last year, mankind has been living through a time of expectation and hope. Changes have unfolded in the world with dizzying speed, changes of such magnitude and depth that international relations must now be viewed through a prism totally different from what might have been appropriate during most of this century. The curtailing of the Berlin Wall is the most visible symbol of a process of transformation which has opened a new era in the ties between the major Powers and has led to the formation and consolidation of major economic groups with decisive influence on the world scene. 
Peoples are the major protagonists in these substantial transformations. Aware of their strength and their ability to decide their own destiny, sure of their rights and determined to demand that States should interpret those rights faithfully, the world's peoples are shaping the new modalities and institutions that they will freely adopt to pursue their tireless quest for happiness.
The transformations that have been taking place are changing all the political, economic and strategic patterns. Constructive dialogue has been gaining in strength and progressing smoothly. It is marked by growing confidence and is feeding on its own dynamism, while bearing fruit in the form of positive actions that benefit all mankind. It is only right to pay a tribute to the vision and courage of all those who have led this process of international detente, especially the President of the Soviet Union, Mikhail Gorbachev.
We welcome the reunification of Germany, and in this step of far-reaching significance we see possibilities of enormous importance for the world economy and for the consolidation of Europe's efforts to encourage understanding and the global climate of détente. The universalisation of the United Nations as an ongoing process is also being extended to Korea, and the understandings moving forward there will have to reflect the orientations motivating the entire process.
We have also seen during the year since the last session of the General Assembly, the triumph of the heroic and steadfast struggle of the noble people of Namibia, strengthened by the support of the world Organisation. The admission of Namibia to the United Nations as a new Member State gave particular and lasting significance to the process which constitutes a symbol in the successful fight against colonialism, discrimination and apartheid. 
Ecuador expresses the hope that the Measures adopted by the government of Mr. De Klerk regarding the granting of legitimacy to the African National Congress, the freeing of political leaders and other stops towards an opening of South Africa's political life have become part of a process which will lead at an early date to the total and complete disappearance of the apartheid regime. Against this background, we see the inspirational and visionary figure of that great leader, Nelson Mandela, to whom I, on behalf of Ecuador, wish to pay homage.
Measures adopted by the Organisation in Central America have done much to facilitate the implementation of the Esquipulas and Telas Agreements. The electoral process in Nicaragua and the democratic transfer of power to a Government freely elected by the Nicaraguan people were very positive steps on the road to a peaceful settlement.
Ecuador once again demonstrated its support for United Nations action, its solidarity with the Nicaraguan people and its constant commitment to finding a peaceful settlement to disputes when it participated with officers of its armed forces in the task entrusted to the United Nations Observer Group in Central America by the Security Council.
We believe that the people of El Salvador must pursue their dialogue, which must be both flexible and realistic, in order to arrive at understandings between its political forces and thus to put an end to the crisis which has gone on for too many years and has claimed too many victims. We are closely following with similar concern the possibilities for overcoming confrontation in other countries of the region as well. Our readiness to co-operate towards that end has constantly been demonstrated in a practical way aimed at facilitating the kind of dialogue that will ultimately lead to negotiated solutions accepted by the parties now confronting each other. 
Accordingly, the government of Ecuador fraternally welcomed the meeting held in my country last week which led to working out certain basic guideline for reconciliation within Guatemala society. That meeting led to the adoption of the Quito Declaration within the context of a process of dialogue promoted by that country'· National Reconciliation Commission/ created within the context of the Esquipulas II Agreement. We believe that we must support any effort aimed at strengthening democracy, and for that reason we have also supported the request of the government of Haiti to have our Organisation co-operate in ensuring the proper conduct of the upcoming elections.
The path towards overcoming all conflicts is, and indeed must b,, the path of peaceful settlement. We are pleased, therefore, to note that the world Organisation has brought its influence to bear in order to bring about a settlement of the Cambodian conflict. We affirm with profound conviction that finding solutions to the Middle East conflict is a calling and an imperative for the United Nations. If it finds such solutions - as it has the historic obligation to do - its authority will be strengthened and will prove fundamental to peace in the years ahead.
We see before us a world which must reorganise its international relations and adjust them to changing circumstances. The problems between countries are different from those that marked the East-West confrontation. The United Nations will have to pursue with renewed vigour its steadfast labour to promote and consolidate peace. The crisis in the Gulf demonstrates that the international community as a whole has faith in the ability of the Security Council to act. The Security Council, having regained the authority assigned to it by the Charter, has taken steps to ensure complete respect for the principles of the Organisation. I should like to reiterate here that Ecuador firmly supports all Security Council resolutions. We have also noted that at the Helsinki Summit detente between the major Powers is more than a matter of rhetoric and that the Soviet Union and the United States have agreed to adapt their positions and their actions to the pattern of solutions adopted by the United Nations.
All this is to be welcomed as encouraging at a time when it is becoming increasingly clear that the world has other problems to contend with. There are forces that may create problems and tragically alter the trend towards peace that mankind wishes to pursue. The crisis of poverty, ignorance, enormous inequalities between rich and poor, the problems of the environment and drugs are all currently dangerous sources of conflict.
If we succeed is halting the use of force between States, we shall have taken a major stride down the road towards peace. But in order to make peace and security effective, we must build international relations based upon an ethical order within a concept of harmony and solidarity that will open possibilities for the benefit and well-being of all. This means that we must put an end to economic and social underdevelopment and to environmental pollution; it means that we must view the problem of drugs as our own problem; it means that science and technology, financial resources and trade, the production of goods and services cannot be divorced from the legitimate aspirations of every member of the international community. Human solidarity cannot be limited to specific issues or kept within the confines of nations or regions. Security must be integral and universal. 
We must redefine the meaning and scope of peace and security, at the same time, we must strengthen the ability of our Organization to act. Mankind wants to live in a world of peace, freedom, social justice and total respect for human rights, in a world free of fear and distrust. This is not a dream world. It is a world which is within our reach if we can give to solidarity and interdependence the true meaning they must have and if, working together, we articulate a new concept of collective security that is more in keeping with the problems and risks that now confront us. The United Nations system as a whole will have to face reality and the new needs of mankind. We shall have to adopt measures that will enable that system to work with revised guidelines to combat the new types of violence that threaten international peace and security.
This will be a complex, lengthy and delicate process which will have to be tackled with vision and courage, without undue haste but also without undue hesitation. 
Since its current Government came into office, Ecuador has tried to emphasise the implementation of the traditional principles of our international policy in the conviction that all countries, irrespective of size or economic or military power, can and must contribute to creating a world of progress and co-operation. Latin American countries have every reason to act as one, and we must continue to work towards that goal.
The Presidents of the five countries members of the Andean Pact, meeting in the Galapagos islands, adopted agreements of great importance for galvanising subregional integration and laid the groundwork for a climate of peace, security and co-operation within a framework of understanding and good-neighbourliness, which will facilitate the elimination of all the problems hindering the process and their relations. The Galapagos presidential meeting and the subsequent one held at Machu Picchu enabled the Governments of the Andean Pact to establish closer ties of trust based on absolute mutual respect; this will permit more effective handling of the issues of Greatest urgency, importance and interest to them.
In that spirit, for the first time in 170 years of history as a republic, a Peruvian President visited Ecuador and an Ecuadorian President visited Peru. Each was received with the respect and cordiality commensurate with our common determination to make our bilateral relations ever more fruitful. These mutual visits will unquestionably contribute to an environment in which we can take every opportunity offered by our proximity and in which we can overcome the differences that divide us. That is what President Rodrigo Borja said against the historic backdrop of Machu Picchu, and what I reaffirmed in this year's report on foreign relations.
Latin America continues to suffer the effects of the most serious crisis in its history, but it has continued to strengthen its democracy notwithstanding the threats to social stability. We possess major human and natural resources and can therefore make a significant contribution to solving international problems. Overcoming the crisis will therefore be vital for the region and beneficial for the rest of the world.
In these circumstances, President Bush's initiative for the Americas can and must give rise to a process of partnership based on mutual interest. Its elements are not based on paternalistic notions of direct economic aid, but are conceived rather in the context of necessary changes in international trade, international finance and investment. Those changes include: expanding trade and for that purpose lifting barriers, eliminating obstacles and paying better and fairer prices; reducing external debt and debt-servicing costs; and promoting investment. Implementing the initiative with dynamism and timeliness could make a significant contribution to resolving the region's most severe economic and social problems, to strengthening political stability and to establishing new relations in the hemisphere.
Ecuador and Latin America as a whole reacted positively to the United States proposal. We must now work out the details and lay the groundwork for negotiations to identify problems and opportunities. President Bush has set out his proposal with vision and pragmatism. We in Latin America must, jointly and individually, define constructive responses that will enable us to find mutually beneficial paths. Ecuador reaffirms its views on the tragic problem of drugs. The results of the seventeenth special session of the General Assembly highlighted the shared responsibility of producers, traffickers, suppliers of ingredients and consumers. They also showed the variety and complexity of the social and economic conditions in countries that produce the raw materials for drugs. They made it clear that a comprehensive, joint approach is necessary to be successful in combating this scourge of mankind. Concerted action by all, and technical and financial support commensurate with each country's capacities and responsibilities, will enable us to adopt effective measures.
Ecuador considers that protecting the environment is one of the issues that best highlights the interdependence of all States and that must move them to united action. The 1992 Conference on Environment and Development must be a milestone in human history. The preparations, guided with such dynamism and effectiveness by Maurice Strong, must continue to be detailed and specific. Agreements to be adopted must be specific and effective.
Ecuador is privileged to serve at present as Secretary pro tempore of the Treaty for Amazonian Co-operation, which has eight signatory countries, at a time of two major events. First, a new phase in the Treaty is beginning, within the guidelines set by the Amazonian countries in their commitment to co-operation, with 50 programmes and more than 100 projects of the greatest importance related to the environment, science and technology, health, indigenous affairs, transportation and tourism, information and education. We note also that countries and institutions in general are assigning the highest priority to sustainable development efforts for the Amazon. Those two factors add up to a special situation, because countries are defining more clearly what they want to and must do in a sovereign way within their own territories, and the international community is ready to work on the basis of the terms, policies and strategies defined by the Amazon countries themselves.
We are living in a world more aware of its problems and its possibilities. People the world over know what the facts are worldwide, and are better acquainted with the unjust gap that separates the excessively rich societies from the excessively poor societies. The United Nations, whose prestige is growing in pace with its effectiveness, faces the formidable challenge of contributing to strengthening positive trends in international relations, promoting efforts for a new dimension in independence and solidarity, and in that way enabling us to say as the twenty-first century begins, that we live in a batter world protected by a broader, more active and more realistic system of security that makes it possible for all - in industrialised countries and in the third world - to live together in peace and justice. 
